Per Curiam:
Charges of professional misconduct have been filed against respondent and he has filed his answer with voluminous affidavits. Upon careful - consideration we think that upon the conceded facts respondent has not been guilty of such professional wrongdoing as to call for disciplinary proceedings and that no reference is required. By his own admissions respondent was negligent in caring for the interests of his client and such negligence was the cause of trouble and expense to said client and brought about the institution of this proceeding. But there was no element of deceit or fraud or such conduct as to affect respondent’s character. With this expression of our views the proceeding will be dismissed. Present — Clarke, P. J., Scott, Smith, Page and Davis, JJ. Proceeding dismissed. Order to be settled on notice.